        Case 1:19-cv-00555-JDP Document 13 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    VERNELL HOLMES,                                 Case No. 1:19-cv-00555-JDP
12                       Plaintiff,                   ORDER TO SHOW CAUSE WHY THIS CASE
                                                      SHOULD NOT BE DISMISSED FOR
13           v.                                       FAILURE TO PROSECUTE AND FAILURE
                                                      TO COMPLY WITH A COURT ORDER
14    A. GARCIA, et al.,
                                                      RESPONSE DUE IN 30 DAYS
15                       Defendants.
16

17

18

19          Plaintiff, a state inmate previously incarcerated at California Correctional Institution in
20   Tehachapi, proceeds without counsel in this civil rights action brought under 42 U.S.C. § 1983.
21   Plaintiff’s complaint was screened on October 30, 2019, and plaintiff was ordered to produce
22   documents so that the court could order service. ECF No. 12. That order was returned as
23   undeliverable on November 14, 2019. Under Local Rule 183(b), plaintiff’s change of address
24   was due by January 24, 2020, in order for him to avoid dismissal for failure to prosecute. The
25   court has not received an updated address or a response to its order.
26          To manage its docket effectively, the court imposes deadlines on litigants and requires
27   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute
28

                                                       1
        Case 1:19-cv-00555-JDP Document 13 Filed 05/05/20 Page 2 of 2

 1   or failure to comply with a court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v.

 2   U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but

 3   a district court has a duty to administer justice expeditiously and avoid needless burden for the

 4   parties. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1. The

 5   court will give plaintiff a chance to explain why the court should not dismiss the case for his

 6   failure to prosecute and to comply with a court order. Plaintiff’s failure to respond to this order

 7   will constitute a failure to comply with a court order and will result in dismissal of this case.

 8            Accordingly, plaintiff must show cause why the court should not dismiss his case for

 9   failure to prosecute. Plaintiff’s response is due in thirty days.

10
     IT IS SO ORDERED.
11

12
     Dated:      May 4, 2020
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15   No. 204.
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
